DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/22 has been entered.
 Response to Amendment/Arguments
With the response filed 11/8/22, Applicant has amendment claims 31, 37, 43 and 49 have been amended, and claims 36, 42, 48 and 54 are canceled.  In response to Applicant’s arguments that the prior art of record fails to teach that the wireless signal is formatted according to a wireless communication standard, this limitation is addressed in the rejection below in view of the newly cited prior art to Berens.
Further with respect to the rejection of claims 43-47 and 49-52, Applicant argues that the proposed combination of Aytur with Dash would not provide a person of ordinary skill in the art with a reasonable expectation of success.  The Examiner respectfully disagrees.  Both Aytur and Dash are in the field of channel estimation of wireless communication signals, where one skilled in the art would recognize how to combine the features of performing channel estimation as performed by Aytur, over multiple channels as performed in Dash, at the time of the invention, as MIMO technology has become ubiquitous in communication systems, and there would be a reasonable expectation of success, as the communication field is a highly predictable area.
Regarding the double patenting rejections presented in the prior Office action, Applicant again asks that the rejection be held in abeyance.  As a Terminal Disclaimer has not been filed in the application, the double patenting rejection is maintained, as detailed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-35, 37-41, 43-47 and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9-11, 13, 14, 19 and 20 of U.S. Patent No. 11,070,399. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '399 Patent anticipate/render obvious the corresponding instant application claims.
Regarding claims 31 and 43 of the instant application, see claims 1 and 10 of the '399 Patent.
Regarding application claims 32-34 and 44-46, see claims 3 and 4 of the '399 Patent.
Regarding application claims 35 and 47, see claim 9 of the '399 Patent.
Regarding application claims 37 and 49, see claims 11 and 20 of the '399 Patent.
Regarding application claims 38-40 and 50-52, see claims 13 and 14 of the '399 Patent.
Regarding claims 41 and 53 of the instant application, see claim 19 of the '399 Patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Aytur et al. U.S. Patent App. Pub. No. 2007/0280366 in view of Berens U.S. Patent App. Pub. No. 2010/0220767 and Lau et al. U.S. Patent App. Pub. No. 2016/0365913.
Regarding claims 31 and 37, Aytur discloses a method and device (i.e. receiver –  Fig. 1) used in a communication system and shown to include a number of elements including controller 127, and thus inherently includes a processor and associated memory, the device configured to perform operations comprising: obtaining a frequency-domain channel response based on a wireless signal transmitted through a space, as channel estimation is performed by channel estimation block 211 on a frequency domain signal (see Fig. 2, ¶ [0026]), generating a time-domain channel response based on the frequency-domain channel response, as IFFT 213 transforms the frequency-domain channel response output from channel estimation block 211 to the time domain (¶ [0027]), generating a filtered time-domain response based on a constraint applied to the time-domain channel response, as filter 215 performs time-domain filtering on the time-domain channel response (¶ [0027]), where the filtering is based on a constraint (i.e. a mask) applied to the time-domain channel response (¶ [0028]), generating a reconstructed frequency-domain channel response based on the filtered time-domain channel response, as FFT 217 transforms the filtered time domain channel estimate to the frequency domain (¶ [0027]).  
Aytur further discloses that the signal is an OFDM UWB signal (¶ [0051]), but does not expressly disclose that the signal is formatted according to a wireless communication standard.
Berens discloses use of an MBOA wireless communication standard for OFDM-based UWB communication (¶ [0028]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to format the OFDM UWB signal of Aytur according to a wireless communication standard, such as the MBOA standard disclosed by Berens, as use of wireless standards provides for a set of communication protocols allowing two separate devices to communicate according to known rules.
Aytur also does not expressly disclose that the reconstructed frequency-domain channel response is used as the basis to determine a state of the space.
Lau discloses that a channel state information (CSI) is determined based on pilot information using a channel estimation method (¶ [0081]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to determine a state of a space (i.e. channel state information) based on a determined channel estimate, as suggested by Lau, on the channel estimate provided by Aytur, as it provides for CSI feedback information that is useful at a transmitting end for optimizing communication.
Regarding claims 32 and 38, Aytur discloses that the channel estimate in the time domain forms what is considered a time domain impulse response of the channel (¶ [0033]), where such an impulse response is inherently known to include a plurality of time domain pulses each having an amplitude coefficient and a pulse time (i.e. see Aytur, Fig. 10).
Regarding claims 33 and 39, Aytur discloses that a mask is used as a constraint applied to the time-domain channel response (see Figs. 3, 10), where the mask provides a constraint on the pulse time of the time-domain pulses as samples at certain pulse times are zeroed out (¶ [0028]). 
Regarding claims 34 and 40, Aytur further discloses that a mask is used as a constraint applied to the time-domain channel response (see Figs. 3, 10), where the mask provides a constraint on the amplitude coefficient of the time-domain pulses as the mask may provide a reduction in magnitude of the samples (¶ [0028]).
Regarding claims 35 and 41, Aytur further discloses that the wireless signal comprises an OFDM signal, where the frequency-domain channel response is based on one or more training fields in a PHY frame of the OFDM signal (see ¶¶ [0026], [0051]-[0055]).
Claims 43-47 and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Aytur et al. in view of Berens and Dash et al. U.S. Patent App. Pub. No. 2020/0145072.
Regarding claims 43 and 49, Aytur discloses a method and device (i.e. receiver –  Fig. 1) used in a communication system and shown to include a number of elements including controller 127, and thus inherently includes a processor and associated memory, the device configured to perform operations comprising: obtaining a frequency-domain channel response based on a wireless signal transmitted through a space, as channel estimation is performed by channel estimation block 211 on a frequency domain signal (see Fig. 2, ¶ [0026]), generating a time-domain channel response based on the frequency-domain channel response, as IFFT 213 transforms the frequency-domain channel response output from channel estimation block 211 to the time domain (¶ [0027]), generating a filtered time-domain response based on a constraint applied to the time-domain channel response, as filter 215 performs time-domain filtering on the time-domain channel response (¶ [0027]), where the filtering is based on a constraint (i.e. a mask) applied to the time-domain channel response (¶ [0028]), generating a reconstructed frequency-domain channel response based on the filtered time-domain channel response, as FFT 217 transforms the filtered time domain channel estimate to the frequency domain (¶ [0027]).  
Aytur further discloses that the signal is an OFDM UWB signal (¶ [0051]), but does not expressly disclose that the signal is formatted according to a wireless communication standard.
Berens discloses use of an MBOA wireless communication standard for OFDM-based UWB communication (¶ [0028]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to format the OFDM UWB signal of Aytur according to a wireless communication standard, such as the MBOA standard disclosed by Berens, as use of wireless standards provides for a set of communication protocols allowing two separate devices to communicate according to known rules.
Aytur also does not expressly disclose obtaining multiple channel responses based on a set of wireless signals, and that the generated set of reconstructed frequency-domain channel responses is used as the basis to detect motion of an object in the space.
Dash discloses a MIMO system employing a set of wireless signals (see Figs. 1-3, ¶ [0047]), where MIMO channel estimation involves performing channel estimation for each signal, and channel estimates are used for CSI based motion detection (¶¶ [0100], [0101], [0140]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to determine channel estimates from a set of wireless signals in a system, as suggested by Dash, in the system of Aytur, as such detection may be used to detect motion to allow for spatial diagnosis services of the network (see Dash, ¶ [0140]).
Regarding claims 44 and 50, Aytur discloses that the channel estimate in the time domain forms what is considered a time domain impulse response of the channel (¶ [0033]), where such an impulse response is inherently known to include a plurality of time domain pulses each having an amplitude coefficient and a pulse time (i.e. see Aytur, Fig. 10).
Regarding claims 45 and 51, Aytur further discloses that a mask is used as a constraint applied to the time-domain channel response (see Figs. 3, 10), where the mask provides a constraint on the pulse time of the time-domain pulses as samples at certain pulse times are zeroed out (¶ [0028]). 
Regarding claims 46 and 52, Aytur further discloses that a mask is used as a constraint applied to the time-domain channel response (see Figs. 3, 10), where the mask provides a constraint on the amplitude coefficient of the time-domain pulses as the mask may provide a reduction in magnitude of the samples (¶ [0028]).
Regarding claims 47 and 53, Aytur discloses that the wireless signal comprises an OFDM signal, where the frequency-domain channel response is based on one or more training fields in a PHY frame of the OFDM signal (see ¶¶ [0026], [0051]-[0055]; also see Dash – Fig. 3, ¶ [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/5/2022